

115 S812 IS: Promoting Automotive Repair, Trade, and Sales Act of 2017
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 812IN THE SENATE OF THE UNITED STATESApril 4, 2017Mr. Hatch (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 35, United States Code, to provide for an exception from infringement for certain
			 component parts of motor vehicles.
	
 1.Short titleThis Act may be cited as the Promoting Automotive Repair, Trade, and Sales Act of 2017 or the PARTS Act.
		2.Exception from
 infringement for certain component parts of motor vehiclesSection 271 of title 35, United States Code, is amended by adding at the end the following:
			
 (j)(1)In this subsection— (A)the term component part—
 (i)means a component part of the exterior of a motor vehicle only, such as a hood, fender, tail light, side mirror, or quarter panel; and
 (ii)does not include an inflatable restraint system or other component part located in the interior of a motor vehicle;
 (B)the term make includes any testing of an article of manufacture;
 (C)the term motor vehicle has the meaning given the term in section 32101(7) of title 49; and
 (D)the term offer to sell includes any marketing of an article of manufacture to prospective purchasers or users and any pre-sale distribution of the article of manufacture.
 (2)With respect to a design patent that claims a component part of a motor vehicle as originally manufactured—
 (A)it shall not be an act of infringement of the design patent to make or offer to sell within the United States, or import into the United States, any article of manufacture that is similar or the same in appearance to the component part that is claimed in the design patent if the purpose of the article of manufacture is for the repair of a motor vehicle so as to restore the motor vehicle to the appearance of the motor vehicle as originally manufactured; and
 (B)after the expiration of a period of 30 months beginning on the first day on which any such component part is first offered to the public for sale as part of a motor vehicle in any country, it shall not be an act of infringement of the design patent to use or sell within the United States any article of manufacture that is similar or the same in appearance to the component part that is claimed in the design patent if the purpose of the article of manufacture is for the repair of a motor vehicle so as to restore the motor vehicle to the appearance of the motor vehicle as originally manufactured..
		3.Conforming
 amendmentSection 289 of title 35, United States Code, is amended—
 (1)in the first undesignated paragraph, by striking Whoever and inserting the following:
				
					(a)In
 generalWhoever; (2)in the second undesignated paragraph, by striking Nothing and inserting the following:
				
					(c)Relationship to
 other remediesNothing; and (3)by inserting after subsection (a), as so designated, the following:
				
 (b)InapplicabilityThis section shall not apply to an act described in paragraph (1) or (2) of subsection (a) if that act would not be considered an act of infringement under section 271(j).
			4.Effective
 dateThe amendments made by this Act shall take effect upon the expiration of the 90-day period beginning on the date of the enactment of this Act and shall apply to any patent issued, or application for patent filed, before, on, or after that effective date.